DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on September 9, 2022.  As directed by the amendment: claims 1, 3, 7, 9-10 and 21 have been amended, claims 2, 6, 26 and 30 have been cancelled, and claims 36-38 have been added.  Thus, claims 1, 3-5, 7-25, 27-29 and 31-38 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed September 9, 2022, with respect to newly amended independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and claims depending therefrom has been withdrawn. 
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive with regard to newly amended independent claim 21. Regarding claim 21, on pages 10-11 of the Remarks, Applicant argues newly amended independent claim 21.  In response, see below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-20, 32-33 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 18 recites “…wherein the delivery device retracts…”, with the word “and” that proceeded this now deleted, and it is not clear if a step is being recited or if the device is further configured to retract.  For purposes of examination, this is interpreted as the delivery device is configured to retract the needle.  Claims 3-5, 7-20, 32-33 are rejected because they depend from claim 1.  
Regarding claim 36, line 18 recites “…wherein the delivery device retracts…”, with the word “and” that proceeded this now deleted, and it is not clear if a step is being recited or if the device is further configured to retract.  For purposes of examination, this is interpreted as the delivery device is configured to retract the needle.  Claims 37-38 are rejected because they depend from claim 36.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-24, 27 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gyory, US 2014/0135699 A1 in view of Flaherty et al. (Flaherty), US 2003/0073952 A1 in view of Imran, US 2014/0276587 A1 in view of Yodfat et al. (Yodfat ‘551), US 2019/0099551 A1 in view of Jetter et al. (Jetter), US 2017/0311816 A1. 
Regarding claim 21, Gyory discloses an administration system for delivery of a pharmaceutical composition (delivery device 200, P0045 and shown in Figs. 2-9) to a patient (P0002), the administration system comprising: a delivery device (delivery device 200, P0045 and shown in Figs. 2-9) configured to deliver a single dose of the pharmaceutical composition to the patient (the delivery device is fully capable of delivering a single dose), the delivery device comprising a needle (needle configured to be inserted into a patient via a drug delivery using the insertion mechanism 224, P0047) movable between a retracted position (insertion mechanism can house the needle and other structures necessary to insert the needle, P0040), in which the needle does not protrude outside the housing (housing is the exterior structure enclosing the assembled delivery device depicted in Fig. 2), and an extended position, in which the needle protrudes outside the housing (insertion mechanism used to insert the needle into the patient for fluid delivery, P0040), wherein the delivery device is configured to move the needle between the retracted position and the extended position (the activation mechanism 226 in the form of a button can be configured to activate the insertion mechanism 224, the insertion mechanism to penetrate the patient’s skin, P0047).
Gyory does not teach wherein the delivery device retracts the needle to the retracted position after the single dose of the medicament to the patient is delivered.
However, Flaherty teaches a fluid delivery device shown in Fig. 31 wherein the delivery device retracts the needle (rigid needle 974 part of a subcutaneous access tool 970, wherein the fluid delivery device has multiple subcutaneous access tools 970 that are independently deployable, P0125) to the retracted position after the dose of the medicament to the patient is delivered (via the manually deployable slidable lever 976, P0127, the delivery device is fully capable of retracting the needle to the retracted position after the single dose of medicament to the patient is delivered).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the insertion mechanism of Gyory with the subcutaneous access tools and needles of Flaherty for the purpose of extending the useful life of the fluid delivery device from three days to nine days, as taught by Flaherty P0126.
Gyory does not teach a notification device in communication with the delivery device, the notification device configured to communicate information about a status of at least one property of the delivery device, wherein the notification device is in passive one-way communication with the delivery device, and wherein the notification device is configured to: receive the information about the status of the at least one property of the delivery device from the delivery device; and based on the received information provide a second indication when the delivery device is delivering the pharmaceutical composition to the patient, and provide a third indication when the delivery of the pharmaceutical agent to the patient is completed.  
However, Imran teaches an infusion system having a wearable notification device (smart phone 515b) in communication with the delivery device (via sensors wirelessly coupled to the smart phone, P0063 and Fig. 5B), the notification device configured to communicate information about a status of at least one property of the delivery device (rates and total amount of delivered fluid/drug can be measured remotely, P0063), wherein the notification device is in passive one-way communication with the delivery device (Fig. 5B, P0063), and wherein the notification device is configured to: receive the information about the status of the at least one property of the delivery device from the delivery device (P0063); and based on the received information provide a second indication when the delivery device is delivering the pharmaceutical composition to the patient (flow rate, P0063), and provide a third indication when the delivery of the pharmaceutical agent to the patient is completed (total amount of delivered fluid/drug, indicating completed delivery based upon starting volume, P0063).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the delivery device of Gyory to include the smart phone of Imran for the purpose of remotely monitoring the infusion system, as taught by Imran P0063.
Imran does not explicitly disclose wherein the notification device is configured to provide a first indication when the delivery device is paired with the notification device.  
However, Yodfat ‘551 teaches an infusion pump that communicates with a notification device (bridge 1000, P0096, may be a smart phone) wherein the notification device is configured to provide a first indication when the delivery device is paired with the notification device (the user is notified that bridge 1000 and pump 1 have paired, P0104).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the notification device of Imran with the indication taught by Yodfat ‘551 for the purpose of informing the user that the pump and notification device are communicating, as taught by Yodfat ‘551, P0104. 
Imran does not explicitly teach that the smart phone 515b is wearable.  
However, Jetter teaches body measurement systems, devices and methods including a wearable smart phone (P0045) that may be utilized as a monitoring device for medical professionals (P0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to wear the smart phone of Imran as taught by Jetter for the purpose of monitoring a smart phone as taught by Jetter, P0045.
Regarding claim 22, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the delivery device is a wearable (Gyory, P0037) automatic injector (Gyory, P0077) configured to be worn on the patient's skin (Gyory, P0038).  
Regarding claim 23, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the notification device comprises at least one indicator (Imran, visual display of smart phone 515b, Fig. 5B).  
Regarding claim 24, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 23, wherein the at least one indicator is a visual indicator (Imran, visual display of smart phone 515b, Fig. 5B).
Regarding claim 27, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the delivery device includes a reservoir bag (Gyory, fluid source 266 can be a bag or container, P0060, and see Figs. 8A-C) configured to contain the pharmaceutical composition therein (Gyory, P0078-0081).  
Regarding claim 34, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the delivery device comprises a flexible container (Gyory, fluid source 266 can be a bag or container, P0060, and see Figs. 8A-C) and the status of at least one property of the delivery device is at least one of a status of the flexible container, status of a medication stored within the flexible container, an amount of the medication within the flexible container, a status of whether the container is empty or full, or a status of whether the medicament has been expelled from the flexible container (Imran, total amount of delivered fluid/drug, P0063).  
Regarding claim 35, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the status of at least one property of the delivery device is at least one of when the delivery device is delivering a medicament to a patient, when the delivery of the medicament is complete, and whether the delivery device is paired with the notification device (Yodfat ‘551, the user is notified that bridge 1000 and pump 1 have paired, P0104).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter in view of Aalto-Setala.
Regarding claim 25, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, but Imran does not teach that the notification device comprises a wristband, as Imran teaches that the notification device is a smart phone 515b. Aalto-Setala teaches an administration system (Figures 1-2) wherein a notification device comprises a wristband (wrist device 9 having wristband 7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the notification device of Imran to be a wristband, as taught by Aalto-Setala, as one of the greatest advantages of this solution is that the delivery device can be made remarkably smaller when the monitor, keyboard and the electronics connected to these are placed for instance in a wrist computer (P0060), and from a remote control placed for instance on the wrist, the user can easily make sure that the delivery device works and check how much drug has been pumped (P0061).
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter in view of Gyory ‘700.
Regarding claim 28, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 27.
Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter does not teach wherein the reservoir bag includes a visual identifier.  
However, Gyory ‘700 teaches a pump wherein the reservoir bag (fluid reservoir 780 fluid level can be visualized by the user through status window 760, P0074) includes a visual identifier (the outer surface of the fluid reservoir 780, P0074).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Gyory with a status window as taught by Gyory ‘700 for direct observation of the fluid source 266 as a simple substitution of one known fluid level indicator for another to yield the predictable result of determining the amount of fluid remaining in the fluid source.  
Regarding claim 29, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter in view of Gyory ‘700 teaches the administration system of claim 28, wherein the delivery device further includes a fill-indicator display (Gyory ‘700, status window 760, P0074), and the visual identifier of the reservoir bag is configured to align with a portion of the fill-indicator display depending on a volume of the pharmaceutical composition disposed within the reservoir bag (P0074).  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter in view of Moberg et al. (Moberg), US 8,922,330 B2.
Regarding claim 31, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 23, but Imran does not teach that the at least one indicator is an LED, as Imran teaches that the at least one indicator is sensors [510b][511b]. Moberg et al teaches an administration system (Figures 2-3) wherein at least one indicator is an LED (simple LED indicator) (column 41, lines 15-17). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one indicator of Imran to be an LED, as taught by Moberg et al, as such is a notification feature that is used for automatic reporting of status information, wherein a flashing state might indicate that the device is currently active (e.g., delivering therapy), a continuously lit state might represent a warning condition, and a vast number of patterns, colors, combinations, and states could be utilized to convey different conditions, states, status, and information (column 41, lines 13-24).
Allowable Subject Matter
Claims 1, 3-5, 7-20, 32-33 and 36-38 are allowed, subject to successfully addressing the §112(b) rejections above.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed delivery apparatus. 
The closest prior art is Gyory, US 2014/0135699 A1.
Regarding claim 1, Gyory fails to teach among all the limitations or render obvious a delivery apparatus as claimed, which includes wherein the visual identifier is disposed within the housing between the container and a deformable material, in combination with the total structure and function of the delivery apparatus as claimed.  
Regarding claim 36, Gyory fails to teach among all the limitations or render obvious the delivery apparatus as claimed, which includes wherein as the container is filled with the medicament, the container expands and moves the visual identifier within the viewing window, in combination with the total structure and function of the delivery apparatus as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 9-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783